NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABEL CANAS-NEVAREZ, AKA Luis                    No.    19-71300
Nevarez-Quintana,
                                                Agency No. A206-263-223
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2020**
                               San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and EZRA,*** District Judge.

      Abel Canas-Nevarez (“Petitioner”) is a native and citizen of Mexico. He

petitions for review of an order of the Board of Immigration Appeals (“BIA”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
dismissing his appeal from the decision of an Immigration Judge (“IJ”) denying his

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252

and deny the petition.

      1. The BIA correctly determined that Petitioner’s asylum application was

untimely and not subject to an exception to the one-year filing deadline available

for “changed” or “extraordinary circumstances.” 8 U.S.C. § 1158(a)(2)(D). Even

assuming that the murder of Petitioner’s wife’s nephew in 2015 or the increase in

violence in Mexico are “changed circumstances,” Petitioner could have filed his

application at any of his pre-October 2016 court dates. Petitioner therefore failed

to file his application within a reasonable period of time under the circumstances.

See Martinez-Velasquez v. Holder, 605 F. App’x 641, 643 (9th Cir. 2015).

      2. Substantial evidence supports the BIA’s denial of withholding of removal

because Petitioner failed to establish a clear probability of persecution on account

of family membership. See Reyes v. Lynch, 842 F.3d 1125, 1137 (9th Cir. 2016)

(stating standard of review). Petitioner has the burden to prove that a nexus exists

between the persecution and an asserted protected ground. See id. at 1132 n.3.

Petitioner did not establish a “pattern of persecution closely tied to the applicant,”

Mgoian v. I.N.S., 184 F.3d 1029, 1036 (9th Cir. 1999) (internal quotation marks

omitted), but rather only gang violence in general, see Zetino v. Holder, 622 F.3d
2
1007, 1016 (9th Cir. 2010).

      3. Substantial evidence supports the BIA’s determination that Petitioner

failed to establish a clear probability of torture by or with the acquiescence or

willful blindness of a government official. See 8 C.F.R. §§ 1208.16, (c)(2), (c)(4),

1208.17, 1208.18(a)(1), (7). There was no evidence of past torture. Petitioner’s

generalized fear of police acquiescence in future mistreatment does not require

CAT relief. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

Finally, a general fear of future persecution is undercut when similarly situated

family members live in the country unharmed. See Tamang v. Holder, 598 F.3d
1083, 1094 (9th Cir. 2010). Moreover, the IJ reasonably found a possibility of

internal relocation, as the record demonstrated that Petitioner’s stepchildren

internally moved around Mexico.

      All pending motions are denied.

PETITION DENIED.




                                           3